Title: To James Madison from Thomas Moore, 2 April 1802
From: Moore, Thomas
To: Madison, James


Retreat 4th. Month 2nd. 1802
Agreeably to Law I lately deposited in thy Office a small pamphlet on agricultural subjects. Thy character as a person of general information, & more especially as a successful practical farmer, induces me to believe that thou art very competent to judge of the merits of the work, my present object is therefore to request that if on reading thou should be of opinion that it contains any useful information, thou will please to mention it occasionally to any of the members of Congress (particularly from the southern States,) in order to promote its circulation. If my first views in publishing were patriotic, I have now in my wish to disseminate the additional sinister one of being refunded the expense of publication. I expect there are some copies in the book Stores in the City, & I believe a considerable number yet with the printers. With much respect I am thy friend
Thos. Moore
P. S. If thou should incline to write me a line on the subject, (Brookeville) is our post-Office.
 

   
   RC (DLC).



   
   Thomas Moore, The Great Error of American Agriculture Exposed … (Baltimore, 1801; Shaw and ShoemakerR. R. Shaw and R. H. Shoemaker, comps., American Bibliography: A Preliminary Checklist for 1801–1819 (22 vols. to date; New York, 1958—). 951).



   
   Thomas Moore (1760–1822), a resident of Montgomery County, Maryland, was an inventor and agriculturalist whose model farm attracted widespread notice. He worked as chief engineer on a number of public works projects, including the James River and the Chesapeake and Ohio canals, and he managed several industrial enterprises. In 1806 Jefferson chose Moore as one of three commissioners for the construction of the National Road from Baltimore to Ohio (Van Horne, Papers of Benjamin Henry Latrobe, 3:19 n. 1; T. H. S. Boyd, The History of Montgomery County, Maryland … [1879; Baltimore, 1968 reprint], pp. 90–92; JM to Moore, 29 Apr. 1806 [NNPM] and 25 July 1806 [DNA: RG 59, DL, vol. 15]).


